In the United States Court of Federal Claims
                                              )
 WILLIAM T. HENDRICKSON &                     )
 PATRICIA HENDRICKSON,                        )
                                              )
                       Plaintiffs,            )              No. 15-1406
                                              )
 v.                                           )              Filed May 8, 2017
                                              )
 THE UNITED STATES,                           )
                                              )
                       Defendant.             )
                                              )

                                            ORDER

       On May 8, 2017, the parties notified the Court that this matter should be dismissed in
light of the Court’s ruling on the parties’ cross-motions for partial summary judgment (docket
entry no. 41). And so, in view of the foregoing, the Clerk’s Office is directed to ENTER final
judgment in favor of the government and to DISMISS the complaint.

       No costs.

       IT IS SO ORDERED.



                                                  s/ Lydia Kay Griggsby
                                                  LYDIA KAY GRIGGSBY
                                                  Judge